             Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 1 of 13



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                      *
      ANDREW SCOTT CONNING,                           *
                                                      *
                     Plaintiff,                       *
                                                      *
                     v.                               *       Civil Action No. 18-cv-12336-ADB
                                                      *
      JACK HALPERN and CJKI DICTIONARY                *
      INSTITUTE, INC.,                                *
                                                      *
                     Defendants.                      *

      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION FOR A PROTECTIVE
           ORDER AND PLAINTIFF’S EMERGENCY MOTION TO COMPEL

     BURROUGHS, D.J.

            On September 16, 2020, Defendants Jack Halpern and CJKI Dictionary Institute, Inc.

     (“CJKI,” and, together with Halpern, “Defendants”) filed a motion for a protective order. [ECF

     No. 69]. Plaintiff Andrew Scott Conning opposed Defendants’ motion and moved to compel.

     [ECF No. 70]. On September 25, 2020, via a short electronic order entered on the docket, [ECF

     No. 71], the Court DENIED Defendants’ motion, [ECF No. 69], and GRANTED Conning’s

     motion, [ECF No. 70]. The reasons for the Court’s decision are set forth below.

I.      BACKGROUND

            A.     Factual Background

            Conning entered into a consulting agreement with CJKI in 2014, pursuant to which he

     agreed to edit CJKI’s Chinese Learner’s Dictionary in exchange for cash and other consideration.

     [ECF No. 70 at 2]. After CJKI violated the agreement, Conning commenced an arbitration

     against CJKI before the Japan Commercial Arbitration Association (the “JCAA”). [Id.] He
         Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 2 of 13



obtained a final award from the JCAA in February 2017, which directed CJKI to make various

payments to Conning. [Id. at 3].

       Although Defendants made three payments in partial satisfaction of the JCAA’s award,

they stopped short of full satisfaction. [ECF No. 70 at 3]. Instead, Conning alleges, Defendants

engaged in a pattern of coercion and pressure to attempt to persuade him to abandon his claim,

including threatening to interfere with Conning’s relationship with his own publisher and

pressuring Conning into accepting partial payment of the arbitral award based on their purported

inability to pay the full amount. [Id. at 3–4].

       Conning filed this action, seeking the unpaid portion of the arbitral award, as well as

damages for defamation, intentional interference with Conning’s contractual relationship with

his publisher, and unfair business practices under Massachusetts General Laws Chapter 93A.

See generally [ECF No. 1-2 at 14–37]. On February 4, 2020, the Court granted Conning’s

motion for judgment on the pleadings with respect to Conning’s claim relating to the arbitral

award, [ECF No. 44], and Defendants paid the remaining balance on February 12, 2020, [ECF

No. 53 at 3]. The defamation, intentional interference, and Chapter 93A counts remain.

       B.      Discovery to Date

       Discovery in this case has been slow-moving and highly contentious. Although

discovery was originally slated to conclude in February 2020, [ECF No. 33], the parties

requested multiple extensions, [ECF Nos. 45, 49, 56], which the Court granted, [ECF Nos. 47,

50, 58]. The current deadline is September 30, 2020 and, when it set the current deadline, the

Court clearly stated that the deadline would not be extended further. [ECF No. 65].

       Notwithstanding an additional seven months of discovery, the parties still have been

unable to resolve their discovery disputes without judicial intervention. In May 2020, Conning




                                                  2
         Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 3 of 13



moved to compel Defendants to provide more complete answers to interrogatories and produce

documents responsive to certain of his requests for production. [ECF Nos. 52, 54]. In July 2020,

the Court granted Conning’s motion and ordered Defendants to comply with Conning’s

discovery requests by August 3, 2020. [ECF No. 63]. Defendants, however, failed to do so. See

[ECF No. 64]. The Court extended the deadline to respond by two weeks, but admonished

Defendants that “this extension and the motion practice around it would not have been necessary

had the Defendants done a competent job of discovery to begin with.” [ECF No. 65]. According

to Conning, Defendants have still not obeyed the Court’s Order. [ECF No. 70 at 6–7].

       C.      The Instant Dispute

       On September 15, 2020, Halpern sat for a deposition (the “Deposition”) in both his

personal capacity and as CJKI’s corporate designee pursuant to Federal Rule of Civil Procedure

30(b)(6). See [ECF No. 70-1 at 27–44]. In the 30(b)(6) deposition notice that he served on

Defendants, which was substantively the same as the original notice he served in January 2020

but with a new deposition date, Conning listed eleven topics including, but not limited to, “[t]he

assets of [CJKI] . . . from January 1, 2012 to the present,” “CJKI’s revenue and expenses since

January 1, 2012,” and “revenue derived from the sale of software applications within the last 5

years.” [Id. at 14–15]. Shortly after the Deposition began, Conning’s counsel asked Halpern,

“[i]n the most recent full year, how much revenue did your company get from licensing those

databases?” [Id. at 39]. Defense counsel lodged a relevance objection, stated that he viewed the

question as harassment, and instructed Halpern not to answer. [Id.]. Conning’s counsel

threatened to cut the Deposition short if Halpern did not answer his question and other similar

questions regarding Defendants’ finances. [Id. at 40]. Defense counsel offered to table debate




                                                 3
         Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 4 of 13



regarding the line of questioning and continue the Deposition. [Id. at 40–42]. Conning’s counsel

instead elected to end the Deposition. [Id. at 42].

       The next day, Defendants moved for a protective order, asking the Court to (1) prohibit

Conning from seeking discovery into Defendants’ finances, (2) limit questioning at the

deposition to only those topics relevant to a claim or defense in the case, and (3) limit Halpern’s

deposition to five hours. [ECF No. 69]. Defendants argue that information about their financial

situation is irrelevant and therefore not subject to discovery and further, that the information is

“highly sensitive and competitive.” [Id. at 3]. They also maintain that because Defendants had

previously objected to written discovery requests from Conning regarding similar information

and Conning had not challenged their objections, Conning has waived his right to obtain

discovery on those topics. [Id. at 3–4]. Finally, they contend that Conning’s counsel’s conduct

at the deposition “evidences bad faith and an intent to harass.” [Id. at 4].

       On September 22, 2020, Conning opposed Defendants’ motion and moved to compel

Halpern’s deposition testimony. [ECF No. 70]. Specifically, Conning seeks an order

(1) denying Defendants’ motion; (2) directing Halpern to sit for depositions on September 29,

2020, and, if necessary, September 30, 2020, and answer all questions on the topics that were

included in his deposition notice; (3) directing Defendants to reimburse Conning for costs

associated with the aborted September 15, 2020 deposition; and (4) awarding Conning

reasonable attorneys’ fees in connection with the instant motion practice. [Id.]. In support of his

request, Conning argues that relevance is not a proper ground for refusing to answer a question at

a deposition and that even if it were, Defendants’ finances are relevant; and that Defendants

forfeited their right to object because they have known the topics on which Conning would seek

30(b)(6) testimony since January 2020 but failed to object until the Deposition was underway.




                                                  4
               Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 5 of 13



      [Id. at 9–13]. In response to Defendants’ claim that their finances are “highly sensitive and

      competitive,” Conning notes that there is a protective order in this case, [ECF No. 67], pursuant

      to which Defendants may designate deposition testimony as confidential, [ECF No. 70 at 13].

II.      LEGAL STANDARD

             In the absence of a court order, pursuant to Federal Rule of Civil Procedure 26(b),

             [p]arties may obtain discovery regarding any nonprivileged matter that is relevant
             to any party’s claim or defense and proportional to the needs of the case,
             considering the importance of the issues at stake in the action, the amount in
             controversy, the parties’ relative access to relevant information, the parties’
             resources, the importance of the discovery in resolving the issues, and whether the
             burden or expense of the proposed discovery outweighs its likely benefit.

      Fed. R. Civ. P. 26(b). As a “general matter, relevancy must be broadly construed at the

      discovery stage such that information is discoverable if there is any possibility that it might be

      relevant to the subject matter of the action.” Viscito v. Nat’l Planning Corp., No. 18-cv-30132,

      2019 WL 5318228, *1 (D. Mass. Oct. 21, 2019) (citations and internal quotation marks omitted);

      see also Atchison Casting Corp. v. Marsh, Inc., 216 F.R.D. 225, 227 (D. Mass. 2003) (“The

      broad scope of the discovery rules reflects a policy that ‘[m]utual knowledge of all the relevant

      facts gathered by both parties is essential to proper litigation.’” (quoting Hickman v. Taylor, 329

      U.S. 495, 507 (1947))); cf. Fed. R. Evid. 401 (stating that evidence is relevant if it “has any

      tendency to make a fact more or less probable than it would be without the evidence; and [] the

      fact is of consequence in determining the action”).

             During a deposition, a “person may instruct a deponent not to answer only when

      necessary to preserve privilege, to enforce a limitation ordered by the court, or to present a

      motion under Rule 30(d)(3).” Fed. R. Civ. P. 30(c)(2). Lack of relevance is not referenced in

      Rule 30 as a sufficient justification for instructing a deponent not to answer a question and courts

      have generally held that it is not. See, e.g., Armstrong ex rel. United States v. Andover Subacute



                                                        5
         Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 6 of 13



& Rehab Ctr. Servs. One, Inc., No. 12-cv-03319, 2020 WL 57947, at *2 (D.N.J. Jan. 6, 2020)

(“A relevance objection is not itself proper grounds for instructing a witness not to answer

questions in a deposition.”); Law Firm of Omar T. Mohammedi, LLC v. Comput. Assisted

Practice Elec. Mgmt. Sols., No. 17-cv-04567, 2018 WL 5016605, at *2 (S.D.N.Y. Oct. 16, 2018)

(collecting cases).

       Rule 30(d)(3)(A), in turn, provides that:

       At any time during a deposition, the deponent or a party may move to terminate or
       limit it on the ground that it is being conducted in bad faith or in a manner that
       unreasonably annoys, embarrasses, or oppresses the deponent or party. The motion
       may be filed in the court where the action is pending or the deposition is being
       taken. If the objecting deponent or party so demands, the deposition must be
       suspended for the time necessary to obtain an order.

Fed. R. Civ. P. 30(d)(3)(A).

       Rule 37 permits parties to move for an order to compel if a deponent fails to answer a

question. Fed. R. Civ. P. 37(a)(3)(B)(i). If the court grants the motion to compel:

       the court must, after giving an opportunity to be heard, require the party or deponent
       whose conduct necessitated the motion, the party or attorney advising that conduct,
       or both to pay the movant’s reasonable expenses incurred in making the motion,
       including attorney’s fees. But the court must not order this payment if:

               (i) the movant filed the motion before attempting in good faith to obtain the
               disclosure or discovery without court action;

               (ii) the opposing party’s nondisclosure, response, or objection was
               substantially justified; or

               (iii) other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A). Similarly, if the court denies the motion, the court must:

       after giving an opportunity to be heard, require the movant, the attorney filing the
       motion, or both to pay the party or deponent who opposed the motion its reasonable
       expenses incurred in opposing the motion, including attorney’s fees. But the court
       must not order this payment if the motion was substantially justified or other
       circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(B).


                                                   6
                Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 7 of 13



III.       DISCUSSION

              A.      Waiver

              Defendants argue that Conning did not contest their objections to written discovery

       requests regarding their finances and is therefore estopped from asking questions on the same

       topic at a deposition. [ECF No. 69 at 3–4]. Conversely, Conning asserts that because

       Defendants did not object to the 30(b)(6) topics related to their finances when the deposition was

       first noticed, see [ECF No. 70-1 at 12–15], they are estopped from objecting on relevance

       grounds now. [ECF No. 70 at 12–13].

              Defendants’ argument regarding waiver misses the mark. A failure to object and a failure

       to contest an adversary’s objection are not equivalent. A failure to object to an objection does

       not necessarily act as a waiver.

              Conning’s argument regarding waiver is persuasive. Although the Federal Rules of Civil

       Procedure allow parties to withhold responses to interrogatories, requests for production, and

       requests for admission until an order compelling disclosure is issued once there has been a timely

       objection, see Fed. R. Civ. P. 33, 34, 36, the Rules provide no such mechanism in connection

       with depositions. 1 Rather, if the parties cannot reach agreement regarding the scope of the

       deposition, it is incumbent upon the recipient of the deposition notice to seek a protective order.

       Simply put, “a party who for one reason or another does not wish to comply with a notice of

       deposition must seek a protective order.” New England Carpenters Health Benefits Fund v. First

       DataBank, Inc., 242 F.R.D. 164, 166 (D. Mass. 2007). At the very least, Defendants should have



       1
         Rule 32(d)(1) states that “[a]n objection to an error or irregularity in a deposition notice is
       waived unless promptly served in writing on the party giving the notice.” Fed. R. Civ. P.
       32(d)(1). However, that rule speaks to “errors” and “irregularities” not substantive objections,
       like the ones at issue here.


                                                        7
           Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 8 of 13



made objections to the scope of the 30(b)(6) deposition in writing and/or during a

meet-and-confer prior to the deposition. See Neponset Landing Corp. v. Nw. Mut. Life Ins. Co.,

279 F.R.D. 59, 62 (D. Mass. 2011). Here, Defendants did neither. Instead, they sought a

protective order only after the Deposition was underway despite knowing the topics that Conning

would cover with the witness since January 2020. Thus, Defendants waived their relevance

objections and, in any event, should have stated their objections on the record and allowed the

deposition to continue.

          B.     Relevance and Proportionality

          Even though the Court has concluded that Defendants have waived their relevance

objection, it will nevertheless consider the merits of the objection in the interests of a complete

record.

          Defendants have not contended that information regarding their finances is privileged.

Therefore, if Defendants’ financial information “is relevant to any party’s claim or defense,”

Conning may obtain discovery on that topic so long as it is proportional to the needs of the case.

Fed. R. Civ. P. 26(b). As discussed above, the Court granted Conning’s motion for judgment on

the pleadings with respect to his request for enforcement of the arbitral award. [ECF No. 44].

As a result, three claims remain: his claim for defamation; his claim for tortious interference with

a business relationship; and his claim for violation of Chapter 93A. [Id.]. Conning asserts that

Defendants’ finances are relevant to the remaining claims for two reasons. [ECF No. 70 at

11–12]. First, because they relate to whether Halpern and CJKI are alter-egos, which would, in

Conning’s view, affect his ability to pierce the corporate veil and look to Halpern to satisfy a




                                                  8
         Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 9 of 13



judgment against CJKI and second, because they could demonstrate a motive for Defendants’

alleged tortious interference with his publisher. [Id.].

       As to Conning’s first argument, Conning alleges that Halpern is the CEO and sole owner

of CJKI, that Halpern and CJKI commingled their funds, and that Halpern’s actions on behalf of

CJKI are indistinguishable from his personal actions. See [ECF No. 1-2 ¶¶ 2, 5, 6]. Defendants

admit the first allegation and deny the others. See [ECF No. 28 at 1]. Halpern is both an officer

and a shareholder of CJKI and is potentially liable for CJKI’s torts in connection with each role.

“A corporate officer is personally liable for a tort committed by the corporation that employs

him, if he personally participated in the tort by, for example, directing, controlling, approving, or

ratifying the act that injured the aggrieved party.” Townsends, Inc. v. Beaupre, 716 N.E.2d 160,

751 (Mass. App. Ct. 1999). Similarly, a corporation’s shareholders “may be held liable for the

acts of the company ‘where they control the operation of the corporation and run it for their

personal benefit, and where justice requires that the separate existence of the corporation be

ignored.’” Pepsi-Cola Metro. Bottling Co. v. Checkers, Inc., 754 F.2d 10, 16 (1st Cir. 1985).

Commingling of personal and corporate funds is one of the factors that courts consider when

deciding whether to hold shareholders personally liable for corporate acts. Id. Although the

commingling of funds might not be relevant to Conning’s attempt to hold Halpern liable for

CJKI’s torts because of his role as CEO (assuming Conning demonstrates that Halpern

“personally participated in the tort”), it is plainly relevant to Conning’s attempt to hold Halpern

liable for CJKI’s torts because of his role as sole shareholder. Defendants dispute that the funds

were commingled and will undoubtedly object to holding Halpern personally liable for CJKI’s




                                                  9
        Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 10 of 13



misdeeds if Conning should prevail on his claims. For that reason, Defendants’ finances are

relevant to claims or defenses in this action.

       As to Conning’s second argument, under Massachusetts law,

       [t]here are four elements to a claim for intentional interference with contract or
       advantageous business relations: (1) the plaintiff had a contract or advantageous
       business relationship with a third party, (2) the defendant knowingly induced the
       third party to break the contract or to forego the business relations, (3) the
       defendant’s interference was improper in motive or means, and (4) the plaintiff was
       harmed by the interference.

Kelleher v. Lowell Gen. Hosp., No. 19-P-00392, 2020 WL 3980773, at *4 (Mass. App. Ct. July

15, 2020) (citing Phys-Ed Corp. v. Klein, 947 N.E.2d 520, 536 (Mass. 2011)). Here,

Defendants’ finances are relevant to element (3) of Conning’s intentional interference claim.

Under Conning’s theory of the case, because Defendants were in dire financial straits, they

sought to interfere with Conning’s business relationship to coerce him into accepting less than

full satisfaction of his arbitral award. [ECF No. 70 at 3]. Regardless of whether Conning’s

theory is true, Defendants’ financial position is relevant to Defendants’ motive for interfering

with Conning’s business relationship with his publisher.

       Because the Court has concluded that the information sought by Conning is relevant, it

must now decide whether allowing Conning to obtain the information via deposition testimony is

“proportional to the needs of the case.” Fed. R. Civ. P. 26(b). In so doing, the Court must

consider “the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Id. Because the information regarding Defendants’ finances is

relevant and Defendants will likely incur only minimal burden and expense in providing it, the

Court concludes that it is proportional to the needs of the case. Whereas producing documents



                                                 10
        Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 11 of 13



often necessitates time-consuming and costly review by outside counsel, appearing for a

deposition, especially one being conducted via videoconference, is relatively painless and

inexpensive. 2 This is particularly true where Halpern will be sitting for one or more depositions

in any event.3 Answering questions regarding Defendants’ finances will be no more burdensome

to Halpern than answering questions about any other topic. Moreover, to the extent Defendants’

view their financial information as “highly sensitive and competitive,” [ECF No. 69 at 3], they

can designate the relevant excerpts of the deposition transcript as confidential pursuant to the

parties’ protective order, [ECF No. 67].

       Accordingly, because the information sought by Conning is relevant and proportional to

the needs of the case, he is entitled to conduct discovery, including through a deposition, and his

motion to compel is granted. Because Defendants’ motion for a protective order is essentially an

opposition to Conning’s motion to compel, it is denied. 4




2
 The party taking the deposition traditionally pays for the stenographer and, if applicable,
videographer.
3
  Presumably, Halpern has already prepared for his deposition with his attorney. To the extent
additional preparation regarding Defendants’ finances is required, it should be minimal, as
Defendants have produced no documents regarding their finances that Halpern will need to
review.
4
  The Court finds Defendants’ argument that Conning’s counsel acted in “bad faith” and with “an
intent to harass,” see [ECF No. 69 at 4], meritless. The Court has reviewed the deposition
transcript, [ECF No. 70-1 at 27–44], and sees no definitive evidence of bad faith or harassment.
Conning’s counsel did not berate, badger, or otherwise annoy Halpern. He was not unduly
abrasive or aggressive. In short, Conning’s counsel did not engage in the type of misconduct that
would warrant instructing a witness not to answer a question pursuant to Rule 30. See Fed. R.
Civ. P. 30(c)(2), (d)(3)(A).


                                                11
              Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 12 of 13



             C.      Attorneys’ Fees and Costs

             Having granted Conning’s motion to compel, after providing them with an opportunity to

      be heard, the Court must require Defendants (or Defendants’ counsel) to pay Conning’s

      reasonable expenses incurred in making the motion, including attorneys’ fees, unless:

             (i) the movant filed the motion before attempting in good faith to obtain the
             disclosure or discovery without court action;

             (ii) the opposing party’s nondisclosure, response, or objection was substantially
             justified; or

             (iii) other circumstances make an award of expenses unjust.

      Fed. R. Civ. P. 37(a)(5)(A).

             Because Defendants have not yet been heard on this issue, the Court will withhold

      judgment as to fees and costs.5 The Court does, however, expect both parties to conclude

      discovery in this matter quickly and with civility and will not hesitate to award fees and costs for

      motion practice that results from unwarranted delay or behavior seemingly designed to harass

      each other rather than to move this litigation forward.

IV.          CONCLUSION

             Accordingly, as noted in the Court’s September 25, 2020 electronic order, [ECF No. 71],

      Defendants’ motion for a protective order, [ECF No. 69], is DENIED and Conning’s motion to

      compel, [ECF No. 70], is GRANTED. Defendant Halpern shall appear, in both his individual

      capacity and as Defendant CJKI’s Rule 30(b)(6) designee, for a virtual deposition on September

      29, 2020 at 5:00 PM for a maximum of five hours, and, if necessary, on September 30, 2020 at




      5
        Should Conning elect to pursue fees and costs, by October 2, 2020, he should submit to the
      Court an itemized statement of his expenses, including attorneys’ fees, incurred in connection
      with this motion. Defendants shall show cause within 10 days of the filing of such a statement as
      to why the Court should not order them to pay Conning’s reasonable fees and expenses.


                                                       12
        Case 1:18-cv-12336-ADB Document 72 Filed 09/29/20 Page 13 of 13



5:00 PM for a maximum of five hours or on other mutually agreeable dates and times on or

before September 30. Defendant Halpern is directed to answer all questions relating to and/or

concerning each of the topics included in Schedule A of the deposition notice served upon him,

[ECF No. 70-1 at 4–5].

       SO ORDERED.

September 29, 2020                                         /s/ Allison D. Burroughs
                                                           ALLISON D. BURROUGHS
                                                           U.S. DISTRICT JUDGE




                                              13
